579 F.2d 376
Jose RODRIGUEZ et al., Plaintiffs-Appellees,v.F. Ray MARSHALL, Secretary of Labor, Defendant-Appellant,Henry Rothell, etc., et al., Defendants.
No. 76-2866.
United States Court of Appeals,Fifth Circuit.
Aug. 31, 1978.

Appeal from the United States District Court for the Southern District of Texas; Reynaldo G. Garza, Chief Judge.
William Kanter, Edwin E. Huddleson, III, Charles G. Preston, Attys., U.S. Dept. of Labor, Washington, D.C., Carin A. Clauss, Sol. of Labor, Craig A. Berrington, Associate Sol., Nathaniel Baccus, III, Deputy Associate Sol., Jonathan H. Waxman, Acting Counsel for Litigation, for defendant-appellant.
James A. Herrmann, Texas Rural Legal Aid, Inc., Harlingen, Tex., H. Michael Semler, Washington, D.C., for plaintiffs-appellees.
Before GODBOLD, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:


1
This case was filed by a migrant farm worker attempting to compel the official charged with enforcement of the Wagner-Peyser Act, 29 U.S.C.A. § 49 Et seq.  (1973), to exercise their statutory authority under the Act.  A trial was held resulting in judgment for the plaintiff.  During the pendency of this appeal, the Department of Labor issued new regulations under the Act.  20 CFR § 653.108 Et seq.  Both parties suggest that these regulations address all the issues raised before this court, and that the case is now moot.  We agree.  Diffenderfer v. Central Baptist Church, 404 U.S. 412, 92 S.Ct. 574, 30 L.Ed.2d 567 (1972); McRae v. Hogan, 576 F.2d 615 (5th Cir., 1978); Concerned Citizens of Vicksburg v. Sills, 567 F.2d 646 (5th Cir. 1978).  Accordingly, the order of the District Court is vacated and the case is remanded with instructions to dismiss.


2
VACATED and REMANDED.